Citation Nr: 1411796	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  10-27 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for an eye disability, claimed as due to service-connected diabetes mellitus, type II.

2.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II, for the period from July 25, 2008.

3.  Propriety of the rating reduction for diabetes mellitus, type II, from 20 to 10 percent disabling, effective December 1, 2012.

4.  Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy, right lower extremity.

5.  Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy, left lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to October 1970.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a June 2009 rating decision, the RO denied entitlement to service connection for an eye disability; assigned a 20 percent disability rating to diabetes mellitus, type II, effective July 25, 2008; and, denied increased ratings for peripheral neuropathy, bilateral lower extremities.  The Veteran did not include the diabetes mellitus issue in his June 2010 substantive appeal; however, the RO subsequently issued Supplemental Statements of the Case containing this issue and certified this issue to the Board.  Thus, the Board will take jurisdiction of this issue.  

In a July 2012 rating decision and notice letter, the Veteran was informed of the proposal to reduce the disability rating assigned to diabetes mellitus, type II, from 20 percent disabling to 10 percent disabling.  Action taken to reduce the rating from 20 percent disabling to 10 percent disabling, effective December 1, 2012, was taken pursuant to 38 C.F.R. § 3.105(e) (2013) in a September 2012 rating decision.  


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

In September 2008, the Veteran underwent a VA examination with an addendum prepared in February 2009.  The examiner essentially concluded that the Veteran did not have an acquired eye disability.  A November 2010 VA eye outpatient record reflects diagnoses of mild cataracts both eyes; intermittent monocular diplopia; and, posterior vitreous detachment (PVD) in the right eye.  There is some evidence of an increased risk of cataracts in diabetic patients.  See Andreas Pollreisz, Ursula Schmidt-Erfurth; Diabetic Cataract-Pathogenesis, Epidemiology and Treatment; J Ophthalmol. 2010; 2010: 608751. Published online 2010 June 17.

A medical opinion is needed to determine whether the Veteran's cataracts and other eye disabilities are related to the service.

For the period from July 25, 2008 to November 30, 2012, the Veteran's diabetes mellitus is rated 20 percent disabling.  The RO assigned this rating based on a finding that the Veteran's diabetes mellitus required an oral hypoglycemic agent and a restricted diet.

From December 1, 2012, his diabetes mellitus is rated 10 percent disabling, based on a finding by the RO that his diabetes mellitus only requires a restricted diet.

VA treatment records dated in October 2013 show the Veteran was again taking medication for diabetes mellitus.  Given the evidence of worsening, he is entitled to a new examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

The Veteran asserts that the pain associated with his neuropathy has increased and is worsening.  He also contends that the loss of sensation and touch warrant ratings in excess of 10 percent.  In light of these assertions, the Board has determined that the Veteran should be afforded another VA examination to assess the current severity of his peripheral neuropathy.  Id.

There are indications that the Veteran has been in receipt of Social Security Administration disability benefits.  VA is required to obtain records related to the claim for those benefits.  Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all Social Security Administration decisions and medical records considered in those decisions with regard to any of the Veteran's claims for benefits from that agency.

2.  Schedule the Veteran for a VA eye examination to determine whether any current eye disability is related to service.  

The claims file should be reviewed by the examiner in connection with the examination.  

The examiner should answer the following question:

(a)  Is any disability of the eyes identified since 2008 at least as likely as not (a 50 percent probability or more) caused or aggravated (i.e. worsened beyond its natural progression) by service-connected diabetes mellitus, type II?  

The examiner should discuss medical literature showing an increased risk of cataracts in diabetic patients.

(b)  If a current eye disability is aggravated by diabetes, is there medical evidence created prior to the aggravation or prior to the current level of disability that shows a base line of the eye disability prior to aggravation?

The examiner must provide reasons for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3.  Schedule the Veteran for a VA examination to ascertain the current severity of the Veteran's diabetes mellitus, type II.  

The examiner should review the claims file in conjunction with the examination.  

The examiner should indicate whether the Veteran's diabetes mellitus, type II requires insulin, oral hypoglycemic agent, restricted diet, and/or regulation of activities.  If the Veteran has hypoglycemic reactions or ketoacidosis episodes, the examiner should state how long they last and what kind of care is necessary.


4.  Schedule the Veteran for a VA examination to assess the severity of the diabetic peripheral neuropathy, left and right lower extremities.  

The examiner should review the claims file in conjunction with the examination.  

The examiner should identify the specific nerve(s) involved, to include whether there is incomplete or complete paralysis, and offer an opinion as to the degree of impairment of the nerve (that is, whether it is mild, moderate, or severe in nature).  The examiner should comment on any paralysis of the muscles of the sole of foot, any painful paralysis of a causalgic, flexion of the toes, any weakened adduction, and any impaired plantar flexion.  

5.  If any issue on appeal is not granted in full, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

